DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliott (US PUB 2020/0028349).
With respect to claim 1, Elliott discloses an aircraft sensor fault detection system, the system comprising: a sensor system including a sensing apparatus to measure a parameter of an environment (See paragraph [0028] of Elliott) and a measurement circuit coupled to the sensing apparatus (See [46] in figure 3 of Elliott); a source of alternating current connected to the sensor system (See [32] in figure 3 of Elliott); and an alternating current measurement system (See [152] in figure 3 of Elliott) that measures alternating current from the source passing through the sensor system (See the current detection disclosed in paragraphs [0028], [0035] and [0051] of Elliott), and indicates an error when a threshold based on a change in impedance of the sensing apparatus is exceeded (See paragraph [0017] in view of paragraph [0031] of Elliott).
With respect to claim 3, Elliott discloses the aircraft sensor fault detection system of claim 1, wherein the sensing apparatus is a thermocouple (See the temperature sensor disclosed in paragraph [0035] of Elliott).
With respect to claim 6, Elliott discloses the aircraft sensor fault detection system of claim 1, wherein the threshold is based on a predetermined magnitude of alternating current from the source passing through the sensor system (See paragraph [0034] of Elliott).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 7-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott as applied to claim 1 above, and further in view of Marcinkiewicz et al. (US PUB 2017/0302165), hereinafter Marcinkiewicz.

With respect to claim 2, Elliott discloses the aircraft sensor fault detection system of claim 1, but fails to disclose wherein the source of alternating current is reduced by a capacitor before passing through the sensor system. However, Marcinkiewicz discloses wherein the source of alternating current (See [420] in figure 23 of Marcinkiewicz) is reduced by a capacitor (See [1590] in figure 23 of Marcinkiewicz) before passing through the sensor system (See [412] in paragraph [0228] of Marcinkiewicz). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Elliott to include the features as disclosed by Marcinkiewicz because doing so ensures the filtering of high frequency components.
With respect to claim 4, Elliott discloses the aircraft sensor fault detection system of claim 1, but fails to disclose wherein the alternating current measurement system includes a high pass frequency filter having a cutoff frequency that is less than a frequency of alternating current from the source. However, Marcinkiewicz does disclose wherein the alternating current measurement system includes a high pass frequency filter having a cutoff frequency that is less than a frequency of alternating current from the source (See the abstract of Marcinkiewicz). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Elliott to include the features as disclosed by Marcinkiewicz because doing so ensures the filtering of high frequency components.
With respect to claim 7, Elliott discloses the aircraft sensor fault detection system of claim 6, but fails to disclose wherein the alternating current measurement system further includes a rectifier disposed to rectify alternating current from the source. However, Marcinkiewicz does disclose wherein the alternating current measurement system further includes a rectifier disposed to rectify alternating current from the source (See the abstract of Marcinkiewicz). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as 
With respect to claim 8, the combination of Elliott and Marcinkiewicz discloses the aircraft sensor fault detection system of claim 7, wherein the error is indicated when a maximum magnitude of the rectified alternating current is greater than the predetermined magnitude (See paragraphs [0117] and [0124] of Marcinkiewicz).
With respect to claim 9, the combination of Elliott and Marcinkiewicz discloses the aircraft sensor fault detection system of claim 7, wherein the error is indicated when a maximum magnitude of the rectified alternating current is less than the predetermined magnitude (See paragraph [0091] of Marcinkiewicz).
With respect to claim 10, Elliott discloses an aircraft sensor fault detection system, the system comprising: a sensor system including a thermocouple to measure a temperature of an environment (See the temperature sensor disclosed in paragraph [0035] of Elliott) and a measurement circuit coupled to the thermocouple to measure a direct voltage generated by the thermocouple (See paragraph [0035] of Elliott); a source of alternating current connected to the sensor system (See [32] in figure 3 of Elliott); and an alternating current measurement system that measures alternating current from the source passing through the sensor system (See [152] in figure 3 of Elliott) but fails to disclose a rectified and smoothed direct current isolated from the direct voltage generated by the thermocouple, and indicates an error when a threshold based on a change in impedance of the sensor system is exceeded. However, Marcinkiewicz does disclose a rectified and smoothed direct current isolated from the direct voltage generated by the thermocouple (See the abstract of Marcinkiewicz in view of paragraph [0045] of Marcinkiewicz), and indicates an error when a threshold based on a change in impedance of the sensor system is exceeded (See paragraph [0091] of Marcinkiewicz). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as 
With respect to claim 11, the combination of Elliott and Marcinkiewicz discloses the aircraft sensor fault detection system of claim 10, wherein alternating current from the source is reduced by a capacitor before passing through the sensor system (See [1590] in figure 23 of Marcinkiewicz).
With respect to claim 12, the combination of Elliott and Marcinkiewicz discloses the aircraft sensor fault detection system of claim 10, wherein the alternating current measurement system includes a high pass frequency filter having a cutoff frequency that is less than a frequency of alternating current from the source (See the abstract of Marcinkiewicz).
With respect to claim 14, the combination of Elliott and Marcinkiewicz discloses the aircraft sensor fault detection system of claim 10, wherein the threshold is based on a predetermined maximum magnitude of alternating current passing through the sensor system (See paragraph [0034] of Elliott).
With respect to claim 15, the combination of Elliott and Marcinkiewicz discloses the aircraft sensor fault detection system of claim 14, wherein the error is indicated when a maximum magnitude of the rectified alternating current is greater than the predetermined maximum magnitude (See paragraphs [0117] and [0124] of Marcinkiewicz).
With respect to claim 16, the combination of Elliott and Marcinkiewicz discloses the aircraft sensor fault detection system of claim 14, wherein the error is indicated when a maximum magnitude of the rectified alternating current is less than the predetermined maximum magnitude (See paragraph [0091] of Marcinkiewicz).
With respect to claim 17, Elliott discloses a method of detecting a fault in an aircraft sensor system, the method comprising: driving an alternating current (See [32] in figure 3 of Elliott) through a sensing system (See the current detection disclosed in paragraphs [0028], [0035] and [0051] of Elliott) including a sensing apparatus measuring a parameter of an environment (See paragraph [0028] of 
With respect to claim 18, the combination of Elliott and Marcinkiewicz discloses the method of claim 17, wherein the feature is a maximum magnitude of the rectified alternating current (See paragraph [0034] of Elliott).
With respect to claim 19, the combination of Elliott and Marcinkiewicz discloses the method of claim 17 further comprising, reducing the alternating current by a capacitor before entering the sensing system (See [1590] in figure 23 of Marcinkiewicz).
With respect to claim 20, the combination of Elliott and Marcinkiewicz discloses the method of claim 17 further comprising smoothing the rectified alternating current (See the abstract of Marcinkiewicz in view of paragraph [0045] of Marcinkiewicz).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein the cutoff frequency is 1 Hz.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of structural elements wherein the cutoff frequency is 1 Hz.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2017/0356939 discloses a method of and apparatus for learning the phase error or timing delays within a current transducer and power measurement apparatus including current transducer error correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858